                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL RAY LOYD,                                    Case No. 18-cv-07228-HSG
                                   8                    Petitioner,                          ORDER GRANTING RESPONDENT’S
                                                                                             MOTION TO DISMISS FOR FAILURE
                                   9             v.                                          TO EXHAUST STATE REMEDIES;
                                                                                             REQUIRING PETITIONER TO MAKE
                                  10     SPEARMEN,                                           ELECTION
                                  11                    Respondent.                          Re: Dkt. No. 12
                                  12
Northern District of California
 United States District Court




                                  13          Petitioner Daniel Ray Loyd, an inmate at High Desert State Prison, in Susanville,

                                  14   California, filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 challenging a

                                  15   conviction from Lake County Superior Court. Pending before the Court is respondent’s motion to

                                  16   dismiss the petition for failure to exhaust state remedies. Dkt. No. 12. Petitioner has filed an

                                  17   opposition, Dkt. No. 16, and respondent has filed a reply, Dkt. No. 17. For the reasons set forth

                                  18   below, the Court GRANTS respondent’s motion to dismiss.

                                  19                                             BACKGROUND

                                  20          A Lake County Superior Court jury found petitioner guilty of first degree murder (Cal.

                                  21   Penal Code § 187(a)); assault with a firearm (Cal. Penal Code § 245(a)(2)); possession of a

                                  22   firearm by a felon (Cal. Penal Code § 12021(a)(1)); possession of ammunition by a felon (Cal.

                                  23   Penal Code § 12316(b)(1)); and found true a special circumstance allegation that the murder was

                                  24   committed during an attempted robbery (Cal. Penal Code § 190.2(a)(17)) and multiple gun use

                                  25   allegations. The court found true prior conviction and prior prison term allegations, and sentenced

                                  26   petitioner to a term of life in prison without the possibility of parole and an additional term of 26

                                  27   years, 4 months. Dkt. No. 12-1 at 37.

                                  28          On December 5, 2017, the California Court of Appeal affirmed the convictions and
                                   1   sentence. Dkt. No. 12-1 at 26-62.

                                   2          On January 12, 2018, petitioner submitted a petition for review to the California Supreme

                                   3   Court, challenging his convictions and sentence on the following grounds: (1) the trial court’s

                                   4   erroneous instructions on felony murder causation and the trial court’s failure to instruct on

                                   5   provocative conduct murder deprived him of due process, a fair trial and a jury verdict under the

                                   6   Sixth and Fourteenth Amendments, (2) the trial court’s failure to instruct on lesser-included

                                   7   offenses to first-degree felony murder based on the conflicting evidence as to whether a robbery

                                   8   occurred deprived him of a fair trial; (3) the trial court’s refusal to permit the jury to have defense

                                   9   counsel’s argument regarding proximate cause reread after the jury instructions had been given

                                  10   deprived petitioner of due process and his Sixth Amendment right to effective assistance of

                                  11   counsel; and (4) the trial court’s erroneous admission of his custodial statement notwithstanding

                                  12   his invocation of his right to counsel deprived him of his Fifth and Fourteenth Amendment rights
Northern District of California
 United States District Court




                                  13   to freedom from self-incrimination. Dkt. No. 12-1 at 3-67. On March 14, 2018, the California

                                  14   Supreme Court denied the petition for review. Dkt. No. 12-1 at 69.

                                  15          On May 4, 2018, petitioner filed a habeas petition, Case No. A154216, in the California

                                  16   Court of Appeal, First Appellate District, which was denied on May 16, 2018, without prejudice to

                                  17   the petition first being filed in superior court.1 Dkt. No. 12-1 at 73.

                                  18          On July 9, 2018, petitioner filed another habeas petition, Case No. A154744, in the

                                  19   California Court of Appeal, First Appellate District, which was denied on July 12, 2018.2 Dkt.

                                  20   No. 12-1 at 75.

                                  21          On September 24, 2018,3 Petitioner filed a petition for review with the California Supreme

                                  22   Court seeking review of the California Court of Appeal’s July 12, 2018 denial of his state habeas

                                  23
                                       1
                                  24     The May 4, 2018 habeas petition is not part of the record before the Court, so it is unclear what
                                       claims were raised in this petition.
                                       2
                                  25     The July 9, 2018 habeas petition is not part of the record before the Court, so it is unclear what
                                       claims were raised in this petition.
                                       3
                                  26     In determining when a pro se state or federal petition is filed, the “mailbox” rule applies. A
                                       petition is considered to be filed on the date a prisoner hands the petition to prison officials for
                                  27   mailing. Ramirez v. Yates, 571 F.3d 993, 996 n.1 (9th Cir. 2009); Jenkins v. Johnson, 330 F.3d
                                       1146, 1149 n.2 (9th Cir. 2003), overruled on other grounds by Pace v. DiGuglielmo, 544 U.S. 408
                                  28   (2005). According to the proof of service, petitioner handed his letter to prison officials for
                                       mailing on September 24, 2018. Dkt. No. 12-1 at 99.
                                                                                           2
                                   1   petition. The petition for review challenged his conviction on the following grounds:

                                   2   (1) deprivation of due process and Sixth Amendment right to counsel when trial counsel admitted

                                   3   that petitioner was guilty of all charges; (2) ineffective assistance of counsel where counsel

                                   4   acknowledged petitioner’s guilt during closing argument, failed to investigate a potentially

                                   5   meritorious defense, and failed to cross-examine witnesses effectively; (3) ineffective assistance of

                                   6   counsel where counsel admitted in closing argument that petitioner was guilty of robbery leaving

                                   7   the jury with no choice but to find petitioner guilty of felony murder; (4) ineffective assistance of

                                   8   counsel where counsel performed an inadequate investigation by failing to obtain an expert

                                   9   witness that could testify that petitioner’s pistol could not have shot Ms. Quiett if she were

                                  10   standing and by failing to obtain the 911 call log and the CAD log; (5) ineffective assistance of

                                  11   counsel where counsel had inadequate knowledge of the law in that counsel failed to understand

                                  12   the principle of felony murder; (6) ineffective assistance of counsel where trial counsel effectively
Northern District of California
 United States District Court




                                  13   failed to assert a legal defense when counsel asserted a defense of foreseeability in felony murder

                                  14   case while also admitting that petitioner committed the robbery and caused the death of the victim;

                                  15   (7) ineffective assistance of counsel where counsel admitted petitioner was guilty of all crimes

                                  16   without a tactical reason; (8) ineffective assistance of counsel where counsel refused to assert

                                  17   second shooter defense; (9) ineffective assistance of counsel where counsel called petitioner to

                                  18   testify regarding a defense that trial counsel chose to abandon; and (10) cumulative error. Dkt.

                                  19   No. 12-1 at 77-98.

                                  20          On September 26, 2018, the Clerk of the California Supreme Court returned the petition

                                  21   for review to petitioner unfiled with the following cover letter: “We hereby return unfiled your

                                  22   petition for review, which we received on September 26, 2018. A check of the Court of Appeal

                                  23   docket shows that an order denying petition for writ of habeas corpus [was] filed on July 12, 2018.

                                  24   This court lost jurisdiction to act on any petition for review after August 13, 2018. (See Cal Rules

                                  25   of Court, rule 8.500(e).) Without this jurisdiction, this court is unable to consider your request for

                                  26   legal relief.” Dkt. No. 12-1 at 101.

                                  27

                                  28
                                                                                         3
                                   1          On November 8, 2018,4 petitioner filed the instant petition in the Eastern District of

                                   2   California. Dkt. No. 1. On November 29, 2018, this case was transferred from the Eastern

                                   3   District of California to this district. Dkt. No. 3. On January 31, 2019, this Court found that the

                                   4   petition stated the following cognizable claims for federal habeas relief: (1) the trial court erred by

                                   5   failing to correctly instruct the jury on the causation required for felony-murder and for failing to

                                   6   instruct the jury that if the felony-murder rule did not apply, the murder charge was governed by

                                   7   the provocative act murder rule; (2) the trial court erred by failing to instruct the jury on lesser

                                   8   included offenses; (3) the trial court erred in failing to read to the jury defense counsel’s closing

                                   9   argument regarding proximate cause as requested by the jury; (4) the trial court erred by admitting

                                  10   petitioner’s custodial statement made after he invoked his right to counsel; (5) trial counsel

                                  11   rendered ineffective assistance on multiple grounds; and (6) trial counsel’s errors resulted in

                                  12   cumulative error. Dkt. No. 10.
Northern District of California
 United States District Court




                                  13                                               DISCUSSION

                                  14          Respondent has filed a motion to dismiss this petition as unexhausted, arguing that the

                                  15   ineffective assistance of counsel claims and the cumulative error claim are not exhausted. Dkt.

                                  16   No. 12. Petitioner argues that the Court should not dismiss this petition as unexhausted because

                                  17   he has made a “valiant attempt to follow court procedures and exhaust all claims in accordance to

                                  18   rules of court,” and because the cover page of the habeas petition filed in the California Court of

                                  19   Appeals was incorrectly labelled. Dkt. No. 16 at 3-4. In the alternative, petitioner requests that he

                                  20   be granted leave under Rhines v. Weber, 544 U.S. 269, 277-78 (2005) to “have all claims

                                  21   addressed in a[n] original habeas proceeding with properly titled cover page, as petitioner now

                                  22   understands that there is a difference from a petition for review, and a petition for writ of habeas

                                  23   corpus, with different filing timelines.” Dkt. No. 16 at 4. The parties agree that Claim Nos. 1

                                  24   through 4 were exhausted by the January 12, 2018 petition for review of the direct appeal.

                                  25   A.     Legal Standard

                                  26          Prisoners in state custody who wish to challenge collaterally in federal habeas proceedings

                                  27
                                       4
                                  28    According to the proof of service, petitioner handed his letter to prison officials for mailing on
                                       November 8, 2018. Dkt. No. 1 at 12.
                                                                                        4
                                   1   either the fact or length of their confinement are first required to exhaust state judicial remedies,

                                   2   either on direct appeal or through collateral proceedings, by providing the highest state court

                                   3   available with a fair opportunity to rule on the merits of each and every claim they seek to raise in

                                   4   federal court. See 28 U.S.C. § 2254(b)–(c); Rose v. Lundy, 455 U.S. 509, 515-16 (1982). The

                                   5   state’s highest court must be given an opportunity to rule on the claims even if review is

                                   6   discretionary. See O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (petitioner must invoke “one

                                   7   complete round of the State’s established appellate review process.”). To comply with the fair

                                   8   presentation requirement, a claim must be raised at every level of appellate review; raising a claim

                                   9   for the first time on discretionary review to the state’s highest court is insufficient. Casey v.

                                  10   Moore, 386 F.3d 896, 918 (9th Cir. 2004) (holding that where petitioner only raised federal

                                  11   constitutional claim on appeal to the Washington State Supreme Court, claim not fairly presented).

                                  12          The exhaustion-of-state-remedies doctrine reflects a policy of federal-state comity to give
Northern District of California
 United States District Court




                                  13   the state “an initial opportunity to pass upon and correct alleged violations of its prisoners’ federal

                                  14   rights.” Picard v. Connor, 404 U.S. 270, 275 (1971) (internal quotation and citation omitted).

                                  15   However, a district court may not grant the writ unless state court remedies are exhausted or

                                  16   exhaustion there is either “an absence of available state corrective process” or such process has

                                  17   been “rendered ineffective.” See 28 U.S.C. § 2254(b)(1)(A)–(B). A federal district court must

                                  18   dismiss a federal habeas petition containing any claim as to which state remedies have not been

                                  19   exhausted. Rhines v. Weber, 544 U.S. 269, 273 (2005).

                                  20          The exhaustion requirement is satisfied only if a federal claim has been “fairly presented”

                                  21   to the state courts. Picard, 404 U.S. at 275. A federal claim is “fairly presented” to the state

                                  22   supreme court if it is raised by a procedural method which complies with the state appellate rules

                                  23   and involves a “permissible method of raising an issue in [the state supreme court].” Farmer v.

                                  24   Baldwin, 563 F.3d 1042, 1044 (9th Cir. 2009) (federal claims fairly presented when petitioner

                                  25   “complied with the appellate rules” by referring to brief with attachment containing federal claims

                                  26   in his petition for review before Oregon Supreme Court). However, it does not constitute “fair

                                  27   presentation” if the claim is raised by a procedural method which makes it unlikely that the claim

                                  28   will be considered on the merits. See Castille v. Peoples, 489 U.S. 346, 351 (1989) (presentation
                                                                                          5
                                   1   by way of petition to state supreme court for allocatur, which under state procedure may be

                                   2   considered only when “there are special and important reasons therefor,” insufficient to exhaust);

                                   3   Kibler v. Walters, 220 F. 3d 1151, 1153 (9th Cir. 2000) (where state habeas petitioner failed to

                                   4   satisfy procedural requirements for presentation of his claims to Washington Supreme Court, he

                                   5   failed to fairly present his claims for purposes of federal habeas corpus review).

                                   6   B.     Analysis

                                   7           The Court agrees that petitioner has failed to exhaust his state remedies for his claims of

                                   8   ineffective assistance of counsel and cumulative error. Petitioner’s September 2018 petition for

                                   9   review failed to satisfy the procedural requirements for the presentation of claims to the California

                                  10   Supreme Court. Rule 8.500(e) of the California Rules of Courts requires that a petition for review

                                  11   be served and filed within ten days after the Court of Appeal decision is final. Cal. R. Ct.

                                  12   8.500(e). Under Rule 8.366(b), a Court of Appeal decision in a criminal appeal is final thirty days
Northern District of California
 United States District Court




                                  13   after filing. Cal. R. Ct. 8.366(b). Petitioner’s 2018 petition for review sought review of the

                                  14   California Court of Appeal’s July 12, 2018 denial of his habeas petition and was filed on

                                  15   September 24, 2018, over a month after the appellate court’s decision became final. Petitioner’s

                                  16   2018 petition for review therefore failed to comply with the procedural requirements set forth in

                                  17   Rule 8.500(e) for the presentation of claims to the California Supreme Court.

                                  18          Petitioner argues that his failure to exhaust should be excused because he made a sincere

                                  19   attempt to timely exhaust his state remedies; that he did not understand that the California

                                  20   Supreme Court’s statement that it lacked jurisdiction to consider his claims meant that his claims

                                  21   had not been considered by the California Supreme Court; and that his petition for review would

                                  22   have been considered by the California Supreme Court if he had not mislabeled his petition for

                                  23   review. Dkt. No. 16. The Court does not have discretion to ignore the exhaustion requirement.

                                  24   Federal law and the United States Supreme Court require the dismissal of a federal habeas petition

                                  25   that contains a claim (or claims) as to which state remedies have not been exhausted. See Rhines,

                                  26   544 U.S. at 273. The only exception to this requirement is where there is an absence of available

                                  27   state corrective process or where such process has been rendered ineffective, which is not the case

                                  28   here. See 28 U.S.C. § 2254(b)(1)(A)-(B). Moreover, generally speaking, a pro se prisoner’s
                                                                                         6
                                   1   confusion regarding the law does not excuse the failure to exhaust state remedies. See Rose, 455

                                   2   U.S. at 520 (exhaustion requirement applies equally to pro se litigants because “[j]ust as pro se

                                   3   petitioners have managed to use the federal habeas machinery, so too should they be able to

                                   4   master this straightforward exhaustion requirement”); see also Barbarin v. Madden, No. ED CV

                                   5   17-00257-VBF-LAL, 2018 WL 6303889, at *1 (C.D. Cal. Nov. 29, 2018) (“Although petitioner is

                                   6   proceeding pro se, that does not excuse his noncompliance with exhaustion and pleading

                                   7   requirements.”). While petitioner is correct that state habeas petitions are not subject to Rule

                                   8   8.500(e), the record does not support petitioner’s claim that the return of his September 2018

                                   9   petition for review was solely due to an error in labelling the pleading. Petitioner clearly stated in

                                  10   the body of the pleading that he was seeking review of the July 2018 state appellate court denial of

                                  11   his habeas petition. In other words, his pleading clearly petitioned the California Supreme Court

                                  12   for review of the state appellate court’s July 2018 decision. The California Supreme Court
Northern District of California
 United States District Court




                                  13   properly considered the pleading as a petition for review and subjected it to the procedural

                                  14   requirements set forth in Rule 8.500(e). Accordingly, the Court finds that petitioner has not

                                  15   exhausted his state court remedies for his claims of ineffective assistance of counsel and

                                  16   cumulative error.

                                  17   C.     Rhines Stay

                                  18          The instant petition contains both exhausted and unexhausted claims and therefore is what

                                  19   is referred to as a “mixed” petition. See Rhines, 544 U.S. at 277. Federal courts are required to

                                  20   dismiss mixed petitions. See Rose, 455 U.S. at 510 (every claim raised in federal habeas petition

                                  21   must be exhausted). Due to a critical one-year statute of limitations on the filing of federal habeas

                                  22   petitions under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), see 28

                                  23   U.S.C. § 2244(d), the Court is reluctant to dismiss the mixed petition (and possibly cause a later-

                                  24   filed petition to be time-barred) without giving petitioner the opportunity to elect whether to

                                  25   proceed with just his exhausted claims, or to try to exhaust the unexhausted claims before having

                                  26   this Court consider all his claims. Accordingly, instead of an outright dismissal of the action, the

                                  27   Court will allow Petitioner to choose whether he wants to: (1) dismiss the unexhausted claims and

                                  28   go forward in this action with only the exhausted claims, or (2) dismiss this action and return to
                                                                                         7
                                   1   state court to exhaust all claims before filing a new federal petition presenting all of his claims, or

                                   2   (3) file a motion for a stay of these proceedings while he exhausts his unexhausted claims in the

                                   3   California Supreme Court.

                                   4           Petitioner is cautioned that the options have risks which he should take into account in

                                   5   deciding which option to choose. If he chooses option (1) and goes forward with only his

                                   6   exhausted claims, he may face dismissal of any later-filed petition. See 28 U.S.C. § 2244(b). If he

                                   7   chooses option (2), dismissing this action and returning to state court to exhaust all claims before

                                   8   filing a new federal petition, his new federal petition might be rejected as time-barred. See 28

                                   9   U.S.C. § 2244(d). If he chooses option (3), he must file a motion in this court to obtain a stay and

                                  10   (if the motion is granted) then must act diligently to file in the California Supreme Court, to obtain

                                  11   a decision from the California Supreme Court on his unexhausted claims, and to return to this

                                  12   court. And under option (3), this action stalls: this Court will do nothing further to resolve the
Northern District of California
 United States District Court




                                  13   case while petitioner is diligently seeking relief in state court.

                                  14           If petitioner chooses to request a stay, he may seek a stay pursuant to either Rhines v.

                                  15   Weber, 544 U.S. 269, 277-78 (2005), or Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003). A

                                  16   petitioner seeking a stay pursuant to Rhines is required to show (1) “good cause” for his failure to

                                  17   exhaust his claims in state court; (2) that his unexhausted claims are not “plainly meritless”; and

                                  18   (3) that he has not engaged in “intentionally dilatory litigation tactics.” Rhines, 544 U.S. at 278.

                                  19   A petitioner seeking a stay pursuant to Kelly is not required to show good cause as under Rhines,

                                  20   but rather must show that the amendment of any newly exhausted claims back into the petition

                                  21   satisfies both Mayle v. Felix, 545 U.S. 644, 655 (2005), by sharing a “common core of operative

                                  22   facts,” and Duncan v. Walker, 533 U.S. 167 (2001), by complying with the statute of limitations.

                                  23   King v. Ryan, 564 F.3d 1133, 1142-43 (9th Cir. 2009) (finding district court’s dismissal of

                                  24   unexhausted claims was improper because petitioner was not required to show good cause to avail

                                  25   himself of the Kelly three-part procedure but affirming the dismissal as harmless because the

                                  26   unexhausted claims did not relate back to the claims in the original petition that were fully

                                  27   exhausted at the time of filing). “Pursuant to the Kelly procedure, (1) a petitioner amends his

                                  28   petition to delete any unexhausted claims; (2) the court stays and holds in abeyance the amended,
                                                                                           8
                                   1   fully exhausted petition, allowing the petitioner the opportunity to proceed to state court to exhaust

                                   2   the deleted claims; and (3) the petitioner later amends his petition and reattaches the newly

                                   3   exhausted claims to the original petition.” King, 564 F.3d at 1134 (citing Kelly, 315 F.3d at 1070-

                                   4   71).

                                   5           In discussing Rhines stays, the United States Supreme Court has cautioned district courts

                                   6   against being too liberal in allowing a stay because a stay works against several of the purposes of

                                   7   the AEDPA in that it “frustrates AEDPA’s objective of encouraging finality by allowing a

                                   8   petitioner to delay the resolution of the federal proceeding” and “undermines AEDPA’s goal of

                                   9   streamlining federal habeas proceedings by decreasing a petitioner’s incentive to exhaust all his

                                  10   claims in state court prior to filing his federal petition.” Rhines, 544 U.S. at 277. A stay and

                                  11   abeyance “is only appropriate when the district court determines there was good cause for the

                                  12   petitioner’s failure to exhaust his claims first in state court,” the claims are not meritless, and there
Northern District of California
 United States District Court




                                  13   are no intentionally dilatory litigation tactics by the petitioner. Id. at 277–78. Any stay must be

                                  14   limited in time to avoid indefinite delay. Id. Reasonable time limits would be 30 days to get to

                                  15   state court, as long as reasonably necessary in state court, and 30 days to get back to federal court

                                  16   after the final rejection of the claims by the state court. See id. at 278; Kelly v. Small, 315 F.3d at

                                  17   1071. If Petitioner moves for a stay, he must show that he satisfies either the Rhines criteria or the

                                  18   King/Kelly requirements.

                                  19                                              CONCLUSION

                                  20           For the reasons stated above, the Court orders as follows.

                                  21           1.      The Court GRANTS respondent’s motion to dismiss the petition for failure to

                                  22   exhaust state remedies.

                                  23           2.       Within twenty-eight (28) days of the date of this order, Petitioner must file a

                                  24   notice with the Court in which he states whether he elects to: (1) dismiss the unexhausted claims

                                  25   and go forward in this action with only the remaining claims, or (2) dismiss this action and return

                                  26   to state court to exhaust all of his claims before returning to federal court to present all of his

                                  27   claims in a new petition, or (3) move for a stay of these proceedings while he exhausts his state

                                  28   court remedies for the unexhausted claims.
                                                                                           9
                                   1          If he chooses Option (1) or Option (2), his filing need not be a long document; it is

                                   2   sufficient if he files a one-page document entitled “Election By Petitioner” and states simply:

                                   3   “Petitioner elects to proceed under Option ___.” Petitioner would have to insert a number in place

                                   4   of the blank space to indicate which of the first two options he chooses.

                                   5          If he chooses Option (3), Petitioner must file within twenty-eight (28) days of this order, a

                                   6   motion for a stay in which he explains whether he is seeking a Rhines stay or a King/Kelly stay. If

                                   7   he seeks a Rhines stay, he must explain why he failed to exhaust his unexhausted claim(s) in state

                                   8   court before presenting them to this court, and show that his claims are not meritless and that he is

                                   9   not intentionally delaying resolution of his constitutional claims. If he wants to file a motion

                                  10   under King/Kelly to amend his petition (to delete the unexhausted claim(s)) and to stay this action

                                  11   while he exhausts state court remedies for the unexhausted claim(s), he must do so show that the

                                  12   amendment of any newly exhausted claims back into the petition would share a common core of
Northern District of California
 United States District Court




                                  13   operative facts and comply with AEDPA’s statute of limitations.

                                  14          If petitioner does not choose one of the three options or file a motion by the deadline, this

                                  15   action will proceed solely on the exhausted claims – Claim Nos. 1, 2, 3 and 4.

                                  16          This order terminates Dkt. No. 12.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 1/15/2020

                                  19                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        10
